Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action has been issued in response to patent application, 16/749061, filed on 22 January 2020 with a provisional date of 08 April 2019.  Claims 1-20, as originally filed, are currently pending and have been considered below.  


Information Disclosure Statement (IDS)
The information disclosure statement filed 22 January 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference to Non-Patent Literature Document 1 are deemed improper citations.  The applicant has failed to, in accordance with 37 CFR 1.98(B)(2)(b), submit the required copies of each cited non-patent literature publication, or the portion wherein which caused it to be listed. See MPEP 609.01. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re- submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brannon (US2018/0131686 A1, publish date 05/10/2018).

Claim 1:
With respect to claim 1, Brannon discloses a continuous identity and authentication platform system (enable multi-factor authentication for specific applications. This configuration can be static or dynamic. If dynamic, whether multi-factor authentication is enabled for a given application can change based upon a variety of factors such as device status, device location, network status, and other factors, 0010) (Figures 2, 3) comprising:
(identity provider 106 receives an authentication request such as an identity assertion request from a client application 124. The client application 124 has been redirected to the identity provider 106 by a service provider 109, 0039);
the continuous multifactor authentication device configured to receive authentication requirements, to fuse multiple identification factors into an identification credential for a user according to the authentication requirements, (the identity provider 106 determines whether multi-factor authentication (MFA) is to be used, The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used, 0044) (Figure 1, 117) and to send the identification credential to the authentication provider (if multi-factor authentication is to be used, the MFA adapter 116 requests one or more supplementary authentication factors from an authentication application 128 at step 327, At step 330, the MFA adapter 116 receives the requested supplementary authentication factors from the authentication application 128, 0048-0049); and
after receiving the identification credential meeting the authentication requirements, the authentication provider is configured to instruct a service provider to initiate a session (At step 336, the MFA adapter 116 determines whether the supplementary authentication factors are verified, If the supplementary authentication factors are verified, the identity provider 106 continues to step 324. At step 324, an identity assertion is generated and sent to the client application 124. Thereafter, the process proceeds to completion, 0049-0050) (At step 721, assuming that if multi-factor authentication was required, the MFA adapter 116 determines that the multi-factor authentication was successful, then the client application 124 receives an identity assertion from the identity provider 106. The identity assertion can include an authentication token generated by the identity provider 106, at step 730, the client application 124 can authenticate with the service provider 109 to access resources, 0067-0068).

Claim 2:
With respect to claim 2, Brannon discloses wherein the authentication requirements are provided by and are specific to a particular service provider, and the identification credential meeting the authentication requirements is specific to the particular service provider (At step 321, the identity provider 106 determines whether multi-factor authentication (MFA) is to be used. The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used. For example, MFA can be required for authentication of specific client applications 124. MFA can be required for specific versions of a particular client application 124 or for specific operating system versions, 0044).

Claim 3:
With respect to claim 3, Brannon discloses wherein the continuous multifactor authentication device is configured to detect at least two types of biometric information in accordance with the authentication requirements (The MFA adapter 116 can request any of a variety of supplemental authentication factors, such as one-time passwords, smartcards, biometric identifiers, and so on, 0048) (requests the supplementary authentication factors of the user, a fingerprint scan, a retina scan, a voice sample, or other biometric identifiers, 0053) (the identity provider 106 can be in communication with an identity data store 115 that stores information associated with user identities. This information can include, for example, usernames, security credentials, biometric identity information, authorized client applications, unauthorized client applications, authorized client devices 103, unauthorized client devices 103, and so on, 0024) (a data store, such as the identity data store 115 or the management data store 113 can be stored in the one or more storage devices, 0076) (Figure 1, 115).

Claim 4:
With respect to claim 4, Brannon discloses wherein the identification credential is comprised of fractional portions of the at least two types of biometric information (The MFA adapter 116 can request any of a variety of supplemental authentication factors, such as one-time passwords, smartcards, biometric identifiers, and so on, 0048) (requests the supplementary authentication factors of the user, a fingerprint scan, a retina scan, a voice sample, or other biometric identifiers, 0053).




Claim 5:
With respect to claim 5, Brannon discloses wherein the instruction to the service provider to initiate the session instructs the service provider to initiate the session with an access device that is different from the continuous multifactor authentication device
(At step 815, the service provider 109 generates a session token. At step 818, the service provider 109 sets a session cookie including the session token with the client application 124. At step 821, the service provider 109 provides service access to the client application 124 based at least in part on the client application 124 presenting the session token, by way of a uniform resource locator (URL) or session cookie, 0072) (client device 103a, client application 124a, Figure 1).

Claim 6:
With respect to claim 6, Brannon discloses wherein the authentication provider is configured to determine a trust score based in part on how recently at least one of the authentication requirements has been confirmed (A risk score can be computed based at least in part on the location and/or on other factors.  if the client device 103 has moved from one country to another, or has moved to a country associated with a heightened risk level, the risk score can be relatively high (e.g., exceeding a threshold), and at least on this basis, the MFA adapter 116 can determine that additional supplementary authentication factors are required, 0045).


Claim 7:
With respect to claim 7, Brannon discloses wherein the authentication provider is configured to send an instruction to the service provider to pause or suspend the session when the trust score is less than a threshold (A risk score can be computed based at least in part on the location and/or on other factors, the risk score can be relatively high (e.g., exceeding a threshold),0045) (the MFA adapter 116 can determine the location of the client device 103 on which the client application 124 is executed, 0045) (the MFA adapter 116 receives the requested supplementary authentication factors, deny authentication, 0049, Figure 3, 339)

Claim 8:
With respect to claim 8, Brannon discloses wherein the continuous multifactor authentication device includes trusted hardware including a cryptographic portion and a personal identification portion, wherein the personal identification portion collects and verifies the at least two types of biometric information and determines that the identification credential meets the authentication requirements is specific to the particular service provider (MFA Adapter, MFA Rules, Figure 1) (The MFA adapter 116 can request any of a variety supplemental authentication factors, such as one-time passwords, smartcards, biometric identifiers, 0048) (the user to provide a fingerprint scan, a retina scan, a voice sample, or other biometric identifiers. , The MFA adapter 116 is subsequently able to verify the authentication factors, 0053-0054) (the identity provider 106 can be in communication with an identity data store 115 that stores information associated with user identities. This information can include, for example, usernames, security credentials, biometric identity information, authorized client applications, unauthorized client applications, authorized client devices 103, unauthorized client devices 103, and so on, 0024) (a data store, such as the identity data store 115 or the management data store 113 can be stored in the one or more storage devices, 0076) (Figure 1, 115).

Claim 9:
With respect to claim 9, Brannon discloses wherein the service provider is a plurality of service providers (service providers 109A-109N, Figure 1), each service provider or the plurality of service providers is associated with their respective authentication requirements, and a unique identification credential meeting their respective authentication requirements (the identity provider 106 determines whether multi-factor authentication (MFA) is to be used, The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used, 0044) (Figure 1, 117).

Claim 10:
With respect to claim 10, Brannon discloses wherein the authentication provider is configured to store the identification credential and compare the stored identification credential to a newly received identification credential (the identity provider 106 can be in communication with an identity data store 115 that stores information associated with user identities. This information can include, for example, usernames, security credentials, biometric identity information, authorized client applications, unauthorized client applications, authorized client devices 103, unauthorized client devices 103, and so on, 0024) (a data store, such as the identity data store 115 or the management data store 113 can be stored in the one or more storage devices, 0076) (Figure 1, 115).

Claim 11:
With respect to claim 11, Brannon discloses a non-transitory computer readable medium comprising instructions stored thereon (non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, a processor in a computer system or other system, 0078), the instructions are effective to cause at least one processor to:
receive by an authentication provider a selection of a plurality of types of authentication requirements from a service provider (The MFA request can specify a set of supplementary authentication factors that are to be requested of the user in order for a concurrent authentication of another client application 124 to proceed, 0052)
(the identity provider 106 determines whether multi-factor authentication (MFA) is to be used, The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used, 0044) (Figure 1, 117), the selected authentication requirements to be included in an identification credential comprised of a plurality of types of authentication information for the service provider, wherein the plurality of types of authentication information include at least one of biometric information, behavioral information, or spatial-temporal context information (the identity provider 106 can be in communication with an identity data store 115 that stores information associated with user identities. This information can include, for example, usernames, security credentials, biometric identity information, authorized client applications, unauthorized client applications, authorized client devices 103, unauthorized client devices 103, and so on, 0024) (a data store, such as the identity data store 115 or the management data store 113 can be stored in the one or more storage devices, 0076) (Figure 1, 115).

Claim 12:
With respect to claim 12, Brannon discloses wherein the instructions are effective to cause the at least one processor to:
present a graphical user interface by the authentication provider to the service provider (The client applications 124 and the management application 121 can individually render a respective user interface 127 upon the display 118, 0031), wherein the graphical user interface includes selectable options to select from categories including the at least one biometric information, behavioral information, or spatial-temporal context information (the authentication application 128 obtains the supplementary authentication factors from a user through a user interface 127 or one or more input devices (e.g., fingerprint scanners, retinal scanners), 0035) (the authentication application 128 can request the user to provide a fingerprint scan, a retina scan, a voice sample, or other biometric identifiers, 0053)


Claim 13:
With respect to claim 13, Brannon discloses wherein the graphical user interface is configured to receive weights that indicate a relative importance of the categories.
(the MFA adapter 116 can determine that additional supplementary authentication factors are required. Other factors that can weigh towards a risk profile that would require MFA can include, a level of network traffic (e.g., high levels of network traffic can be associated with system compromises), a quantity of applications installed on the client device 103 (e.g., an increased number of applications can point to a device compromise), and others, 0045).

Claim 14:
With respect to claim 14, Brannon discloses wherein the graphical user interface is configured to receive a minimum confidence threshold for compliance with the access policy (A risk score can be computed based at least in part on the location and/or on other factors.  if the client device 103 has moved from one country to another, or has moved to a country associated with a heightened risk level, the risk score can be relatively high (e.g., exceeding a threshold), and at least on this basis, the MFA adapter 116 can determine that additional supplementary authentication factors are required, 0045).

Claim 15:
With respect to claim 15, Brannon discloses wherein the instructions are effective to cause the at least one processor to:
send the authentication requirements to a continuous multifactor authentication device for use in creating an identification credential specific to the service provider and in compliance with the authentication requirements (identity provider 106 receives an authentication request such as an identity assertion request from a client application 124. The client application 124 has been redirected to the identity provider 106 by a service provider 109, 0039) (the identity provider 106 determines whether multi-factor authentication (MFA) is to be used, The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used, 0044) (Figure 1, 117).

Claim 16:
With respect to claim 16, Brannon discloses wherein the graphical user interface is configured to receive a period of time in which the categories need to be refreshed to maintain an active session (It is noted that whether MFA is required can change over time.  MFA can be required due to a change in a risk profile taking into account various factors (e.g., operating system version, application version, application identity, location, and so on), 0046).

Claim 17:
With respect to claim 17, Brannon discloses wherein the authentication provider receives different authentication requirements for a plurality of service providers (service providers 109A-109N, Figure 1) (the identity provider 106 determines whether multi-factor authentication (MFA) is to be used, The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used, 0044) (Figure 1, 117).

Claim 18:
With respect to claim 18, Brannon discloses wherein the authentication information includes requiring some access requirements to come from a continuous multifactor authentication device and some access requirements to come from an access device (At step 815, the service provider 109 generates a session token. At step 818, the service provider 109 sets a session cookie including the session token with the client application 124. At step 821, the service provider 109 provides service access to the client application 124 based at least in part on the client application 124 presenting the session token, by way of a uniform resource locator (URL) or session cookie, 0072) (client device 103a, client application 124a, Figure 1).

Claim 19:
With respect to claim 19, Brannon discloses wherein the instructions are effective to cause the at least one processor to:
provide an application programming interface to receive commands to test the authentication requirements (one or more processors and one or more storage devices that are coupled to a local interface. The local interface can include, for example, a data bus with an accompanying address/control bus or any other suitable bus structure, 0075).

Claim 20:
With respect to claim 20, Brannon discloses wherein the graphical user interface is configured to present selectable options for a plurality of services (The MFA request can specify a set of supplementary authentication factors that are to be requested of the user in order for a concurrent authentication of another client application 124 to proceed, the authentication application 128 renders a user interface 127 that requests the supplementary authentication factors of the user, 0052-0053).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/           Examiner, Art Unit 2433        

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433